internal_revenue_service index number sec_355 and number release date cc dom corp plr-114543-98 date re distributing controlled state a products supplier date a division i division ii a b c d e page plr-114543-98 amended supplier agreements x dear this is in response to your letter dated date submitted on behalf of distributing requesting rulings concerning the federal_income_tax consequences of proposed transactions additional information was submitted in letters dated august september and october and and date the information submitted for consideration is summarized below distributing a wholesale_distributor of products of supplier is an s_corporation incorporated in state a and is an accrual basis taxpayer with a date a fiscal_year distributing is engaged in the distribution of products wholesale business through two divisions division i and division ii in separate geographical locations distributing has outstanding a single class of voting common_stock held by two families a own sec_50 percent of the stock b the principal_shareholder of her group owning x percent of the stock held by her group and her three children c d and e b group own the remaining percent of the distributing stock no one shareholder of distributing has majority voting control in order to retain the exclusive rights to engage in the wholesale business with regard to supplier products within the designated territories assigned to division i and division ii distributing must comply with new requirements imposed by supplier under these requirements set forth in amended supplier agreements supplier is requiring distributing and other wholesalers i to provide an equity_interest in the wholesale business to the manager of the business manager a person approved by supplier the manager equity_interest requirement and ii to have one person hold voting control of the entity conducting the wholesale business voting control requirement distributing desires to comply with the new supplier requirements however neither a nor the b group is willing to cede voting control to the other as long as division i and division ii are both parts of distributing in order to comply with these new supplier requirements and to meet the objections of both a and the b group to holding less than percent of the vote distributing proposes to separate division i and division ii into separate corporations each of which will have its own controlling shareholder and thereafter transfer each of the corporations’ wholesale business operating_assets into a limited_liability_company in which its manager will hold an equity_interest accordingly distributing proposes to undertake the following steps i distributing will form a new corporation controlled and transfer the wholesale business_assets of division ii and certain other assets together with page plr-114543-98 their associated liabilities to controlled solely in exchange for all the outstanding voting common_stock in controlled among the assets to be transferred to controlled are certain non-operating assets designed to equalize values between distributing and controlled ii distributing will transfer all the stock of controlled to the b group in exchange for the surrender of all their stock in distributing this will result in one person a having voting control of distributing and one person b having voting control of controlled thus meeting supplier’s voting control requirement iii as operating entities distributing and controlled will each form a lower tier limited_liability_company llc treated as a partnership under sec_301 b i of the regulations distributing and controlled will each transfer to its llc the essential wholesale business operating_assets associated with its business distributing and controlled each will retain the warehouse vehicles and equipment used by its division and lease these properties to its lower tier llc distributing also will retain a second warehouse which is leased to supplier the lower tier llc of distributing will conduct the former wholesale business of division i and the lower tier llc of controlled will conduct the former wholesale business of division ii each corporation through its own officers and employees including the manager will be responsible for providing management control and direction of the llc iv the respective managers of each lower tier llc will acquire an equity_interest in such llc sufficient to satisfy the manager equity_interest requirement it is anticipated that each manager will initially hold a percent interest and eventually a percent interest in the applicable llc the following representations have been made in connection with the proposed transactions a b c the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities to be assumed by controlled in step i and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets transferred distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of this transactions page plr-114543-98 d e f g h i j k l m none of the property transferred from distributing to controlled is property with regard to which any investment_credit under sec_46 has been or will be claimed or with regard to which any investment_credit is required to be recaptured any indebtedness owed by controlled to distributing after the distribution of controlled stock will not constitute stock_or_securities none of the outstanding distributing stock was acquired by either a or the b group shareholders by purchase within the meaning of sec_355 and none of the stock in distributing or controlled will be disqualified_stock within the meaning of sec_355 the b group shareholders will receive solely stock in controlled in exchange for their stock in distributing distributing controlled and their shareholders will each pay their own expenses_incurred in connection with the transactions the fair_market_value of the stock of controlled received by the b group shareholders will for each shareholder approximately equal the fair_market_value of the distributing stock surrendered by such shareholder in the exchange no part of the stock in controlled received by the b group shareholders is being received by a shareholder as a creditor employee or in any capacity other than as a shareholder of distributing the years of financial information submitted on behalf of division i and division ii of distributing is representative of the present operations of each division and with regard to each such operation there have been no substantial operational changes since the date of the last financial statement submitted distributing will continue independently and with its separate employees the active_conduct of the division i business controlled will continue independently and with its separate employees the active_conduct of the division ii business the distribution of the stock of controlled is carried out for the following corporate business_purpose to comply with the owner voting control requirement imposed by supplier in the amended supplier agreements by causing a single shareholder to have voting control of the wholesale business of division i and division ii and to align the economic_interest of that controlling shareholder with the business over which such shareholder has voting control the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose page plr-114543-98 n o p q r s t u distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift have redeemed or otherwise dispose_of any of their stock in either distributing or controlled after the transactions there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate distributing or controlled to merge either distributing or controlled with any other corporation or to sell or otherwise dispose_of the assets of either distributing or controlled after the transaction except in the ordinary course of business payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv there is no plan or intent for a to lose control of distributing that is to cease to hold over percent of both i the total combined voting power and ii the total value of shares of all classes of stock in distributing there is no plan or intent for b to lose control of controlled that is to cease to hold over percent of both i the total combined voting power and ii the total value of shares of all classes of stock in controlled based on the information submitted and the representations set forth above we hold as follows the transfer in step i by distributing to controlled of assets in exchange for all of the stock of controlled and the assumption of certain liabilities followed by the distribution in step ii of all the stock of controlled to the b group shareholders as described above will be a reorganization within the meaning of sec_368 and sec_355 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 page plr-114543-98 distributing will recognize no gain_or_loss upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock and the assumption by controlled of certain liabilities sec_361 and sec_357 no gain_or_loss will be recognized to controlled on the receipt of assets in exchange for controlled stock sec_1032 the basis of each of the assets received by controlled will be the same as the basis of such asset in the hands of distributing immediately prior to step i sec_362 the holding_period of distributing assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of all of the stock of controlled pro_rata to the members of the b group in exchange for all of their stock in distributing sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of any of the b group shareholders upon their receipt of controlled stock in exchange for all their stock in distributing sec_355 the basis of the controlled stock in the hands of the b group shareholders immediately after the distribution of such stock will in each instance be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by the b group shareholders will in each instance include the holding_period of the distributing stock exchanged therefor provided the distributing stock is held as a capital_asset by such shareholders on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made pursuant to sec_1_312-10 of the regulations controlled is subject_to the built-in-gain tax of sec_1374 with respect to the built-in-gain assets it receives from distributing for purposes of the built-in-gain tax controlled's recognition_period is reduced by the portion of distributing's recognition_period that expires before distributing's transfer of these assets to controlled as provided in sec_1_1368-2 of the regulations the accumulated_adjustments_account of distributing before the transaction will be allocated page plr-114543-98 between distributing and controlled in a manner similar to the manner in which earnings_and_profits must be allocated pursuant to ruling above the momentary ownership of controlled by distributing in connection with the corporate separation described herein to which sec_368 applies will not in and of itself prohibit controlled from making a valid s_corporation_election under sec_1362 for its first taxable_year no opinion is expressed about the tax treatment of the proposed transactions under any other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions not specifically covered by the above rulings the ruling is directed only to the taxpayer which requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by howard w staiman assistant to the branch chief branch
